

116 HR 3549 IH: Protecting Homeowners from Disaster Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3549IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on deductions for personal
			 casualty losses.
	
 1.Short titleThis Act may be cited as the Protecting Homeowners from Disaster Act of 2019. 2.Repeal of limitation on deduction for personal casualty losses (a)In generalSection 165(h) is amended by striking paragraph (5).
 (b)Effective dateThe amendment made by this section shall apply to losses sustained in taxable years beginning after December 31, 2017.
			